Citation Nr: 0935455	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a lung disorder, 
including asthma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, denying the veteran's claim 
for service connection for asthma as having preexisted 
service and not aggravated thereby.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2009.  A 
transcript of that hearing is of record.  At such proceeding, 
the Veteran submitted additional documentary evidence with a 
waiver for its initial consideration by the RO.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 (West 
2002).  It provides that "every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  Id.  The implementing regulation, 38 C.F.R. 
§ 3.304(b), similarly provides that "[t]he veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted."  38 C.F.R. § 3.304(b).  A history of pre-service 
existence of a disease or injury recorded at the time of 
examination does not constitute a notation of such a malady, 
but instead, must be considered with all other material 
evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b)(1).  A veteran thus enjoys an initial presumption 
of sound condition upon service entry if the enlistment 
records do not reflect that the veteran has a disease or 
injury that subsequently becomes manifest during service.  
Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that 
"[w]hen no preexisting condition is noted upon entry to 
service, the veteran is presumed to have been sound upon 
entry," but that "if a preexisting disorder is noted upon 
entry to service, the veteran cannot bring a claim for 
service connection for that disorder"); see 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ." Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  Id. at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service").  The government's 
"burden of proof is a formidable one,"  Kinnaman, supra, and 
it "means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 
12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-
unmistakable-evidence standard is an 'onerous' one"). 

At his May 2009 hearing, the Veteran offered sworn testimony 
that he had asthma as an infant, but not thereafter, and that 
he was able to play sports and engage in normal activities 
prior to service.  He testified that he entered service 
without any impairment due to asthma.  Given that the 
entrance medical examination performed by the service 
department fails to note the existence of asthma, the Veteran 
is entitled to a presumption of soundness at service entrance 
pertaining to asthma per 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304.  The evidence of its pre-existence does not rise to 
the level as to be legitimately characterized as clear and 
unmistakable, based largely on the veteran's own sworn 
statements that his asthma did not in fact preexist his 
period of active service.  It is important to emphasize here 
that clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003). 

The question thus presented by this appeal is whether the 
veteran's claimed lung disorder originated in service or is 
otherwise attributable to service.  Service treatment records 
clearly denote treatment for asthma in service, but its 
presence is not shown post-service until approximately 1993, 
when a course of private medical care for asthma was 
initiated, followed by the initiation of VA medical care for 
asthma, beginning in 2003.  The veteran's private physician 
who began treatment of the veteran's asthma in or about 1993 
noted in a report, dated in April 2008, that the Veteran had 
reported to him in 1993 that his asthma has been exacerbated 
during military service and that, based on that history, as 
well as examination and findings over the years, it was the 
physician's opinion that the veteran's asthma had been 
progressive and was clearly exacerbated by his military 
service. 

The April 2008 opinion does not speak to the question of the 
service incurrence of the veteran's asthma, but only to the 
question of in-service aggravation, which as noted above is 
not for consideration in this instance.  On that basis, and 
inasmuch as the Veteran from the outset has alleged that he 
had in-service exposure to asbestos aboard the USS Cadmus 
when working in the evaporator and boiler rooms and as a 
fireman, remand to obtain a VA medical examination and 
opinion as to the relationship of any currently existing lung 
disorder to service is found to be in order.  In addition, a 
search for private medical records, referenced by the Veteran 
as having been compiled by Dr. Aghai in the early 1970s, is 
likewise deemed to be advisable.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159 
(2008) are fully satisfied.

2.  After procuring identifying 
information and authorization from the 
Veteran, obtain any available records of 
treatment from Doctors Aghai (treatment 
in the early 1970s) and W. E. Caplan, 
M.D. (c/o Hawthorn Medical Associates, 
Cardiology Department, 237A State Road, 
North Dartmouth, Massachusetts 02747; 
treatment since about 1993) for inclusion 
in the claims folder.  

3.  Thereafter, afford the Veteran a VA 
lung examination for the purpose of 
identifying all current lung disablement, 
including asbestosis, and its 
relationship, if any, to the veteran's 
period of military service from October 
1964 to October 1967.  The claims folder 
in its entirety is to be furnished to the 
VA examiner and the report of such 
examination should include a statement by 
the VA examiner that the claims folder 
was received and reviewed.  

Following a review of the relevant 
evidence in the claims file, obtaining 
the Veteran's military and employment 
history, the clinical examination, and 
any tests that are deemed necessary, to 
include appropriate X-rays, which should 
be reviewed by a designated "B reader" 
radiologist (i.e., one certified by 
examination to read and grade asbestos 
films), the examiner should address the 
following questions:

a) Does the Veteran have asbestosis?

b) Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any lung 
disease that is currently present, 
to include asbestosis and asthma, 
began during service or is causally 
linked to any incident of active 
duty, to include exposure to 
asbestos?

A copy of the "B reader's" report must be 
included in the claims file.  The 
examiner should specifically comment upon 
the role of any pre/post-service asbestos 
exposure.  The examiner must explain the 
rationale for all opinions given.  If the 
clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate. 

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  After completion of the directed 
development, readjudicate the veteran's 
claim for service connection on the basis 
of direct incurrence for a lung disorder, 
inclusive of asthma and asbestosis.  If 
the claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain additional evidentiary 
development.  No inference should be drawn as to the outcome 
of the matter on appeal by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

